

116 S3560 IS: Small Business and Consumer Emergency Credit Act
U.S. Senate
2020-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3560IN THE SENATE OF THE UNITED STATESMarch 22, 2020Mr. Van Hollen (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Truth in Lending Act to extend the consumer credit protections provided to members of the Armed Forces and their dependents under title 10, United States Code, to all consumers.1.Short titleThis Act may be cited as the Small Business and Consumer Emergency Credit Act.2.Limitations on consumer credit and maximum rates of interest(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the following:140B.Limitations on consumer, small business, and nonprofit maximum rates of interest during national emergencies(a)DefinitionsIn this section, the term consumer credit includes consumer credit and credit extended to—(1)an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and(2)a small business concern, as defined in section 3 of the Small Business Act (15 U.S.C. 632). (b)Application of the Military Lending Act(1)Coronavirus disease 2019 (COVID–19) national emergencyThe annual percentage rate of interest described in section 987(b) of title 10, United States Code (commonly referred to as the Military Lending Act), shall be applicable under this section for any extension of consumer credit made during the period beginning 1 day after the date of enactment of this section and ending on the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19) terminates.(2)ExceptionsParagraph (1) shall not apply to credit extended by a Federal credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752), subject to the limitation on rate of interest described in section 107(5)(A)(vi) of that Act (12 U.S.C. 1757(5)(A)(vi)), as implemented by the National Credit Union Administration Board, or to a State credit union that complies with that limitation.(c)No exemptions permittedThe exemption authority of the Bureau under section 105(f) shall not apply with respect to this section.(d)Calculation of the annual percentage rate for open end credit(1)In generalFor purposes of this section, the annual percentage rate applicable to an open end credit plan shall be calculated under section 107(a)(2), subject to adjustments to the amount considered a finance charge, as provided in the rules issued by the Secretary of Defense on July 22, 2015, to carry out section 987 of title 10, United States Code.(2)Exception to finance charge calculation(A)In generalNotwithstanding paragraph (1), for consumer credit extended in a credit card account under an open end consumer credit plan, a bona fide fee other than a periodic rate is not a charge required to be included within the finance charge for purposes of this section if the fee, including any fee charged before the account is opened or during the 1-year period beginning on the date on which the account is opened, is assessed in compliance with section 127(n).(B)LimitationSubparagraph (A) shall not apply to—(i)any credit insurance premium or fee, including any charge for single premium credit insurance, any fee for a debt cancellation contract, or any fee for a debt suspension agreement; or(ii)any fee for a credit-related ancillary product sold in connection with the credit card account under an open end consumer credit plan.(e)Calculation of the annual percentage rate for closed-End creditFor purposes of this section, the annual percentage rate applicable to credit not under an open end credit plan shall be calculated under section 107(a)(1), subject to adjustments to the amount considered a finance charge, as provided in the rules issued by the Secretary of Defense on July 22, 2015, to carry out section 987 of title 10, United States Code.(f)Relation to State lawNothing in this section may be construed to preempt any provision of State law that provides greater protection to consumers than is provided under this section.(g)Penalties and remediesIn addition to the penalties and remedies in this Act, section 987(f) of title 10, United States Code, shall apply to a creditor who extends consumer credit to a consumer in violation of this section to the same extent as such section 987(f) applies to a creditor who extends consumer credit to a covered member or a dependent with respect to a covered member (as those terms are defined in such section 987).(h)Preservation of State enforcement(1)State attorneys generalNot later than 3 years after the date on which a violation of this section occurs, the attorney general of a State (or an equivalent official) may bring a civil action in the name of that State—(A)in any district court of the United States that is located in that State or in a State court that is located in that State and that has jurisdiction over the defendant; and(B)to—(i)enforce provisions of this section or rules issued under this section; and(ii)secure remedies under provisions of this section or remedies otherwise provided under other law.(2)State regulatorsNot later than 3 years after the date on which a violation of this section occurs, a State regulator may bring a civil action or initiate another appropriate proceeding to—(A)enforce the provisions of this section or regulations issued under this section with respect to any entity that is, or is required to be, State-chartered, incorporated, licensed, or otherwise authorized to do business under State law; and(B)secure remedies under provisions of this section or remedies otherwise provided under other provisions of law with respect to an entity described in subparagraph (A).(3)Notice requirement; additional regulationsSubsections (b), (c), and (d) of section 1042 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5552), shall apply to a civil action or other appropriate proceeding brought or initiated under paragraph (1) or (2) to the same extent as those subsections apply to actions and other administrative and regulatory proceedings described in subsection (a) of such section 1042..(b)Clerical amendmentThe table of contents for chapter 2 of the Truth in Lending Act is amended by adding at the end the following:140B. Limitations on consumer, small business, and nonprofit maximum rates of interest during national emergencies..